Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 3/10/2022.  Accordingly, claim(s) 1, 5, 11-14, 16-22 & 24-28 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 11-14, 16-22 & 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11-14, 16-22 & 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20170129496 A1) in view of Klaus et al. (DE102014213171 A1).
As per claim 1, Li discloses: a method for determining a location for a datum detected by a motor vehicle comprising:
detecting, using a sensor system of the vehicle, at least one datum (see Li at least fig. 1-5 and in particular fig. 2 [s202-s208] and 4 [s404, s406]);
determining position data using a navigation system of the motor vehicle (see Li at least fig. 1-5 and in particular fig. 2 [s202-s208] and 4 [s404, s406] "obtaining current geographic position");
determining additional data, which additional data comprise at least local surroundings data comprising information on visual landmarks (see Li at least fig. 1-5 and in particular fig. 2 [s202-s208] and 4 "road conditions ahead and volume of barrier compared to preset threshold");
generating, by the motor vehicle, a data package by linking the at least one datum, the position data, and the additional data (see Li at least fig. 1-5 and in particular fig. 2 [s202-s208] and 4 "generating a network data packet from the road condition data"); and
transmitting, by the motor vehicle, the data package to a remote back-end server for positioning by the remote back-end server (see Li at least fig. 1-5 and in particular fig. 2 -4 "sending the driving data share packet to other devices, V2X communication module").  
Li discloses the invention as detailed above. 
Li further discloses wherein the vehicle detects surroundings data such barriers as rockfall (i.e., rock slides etc.). 
However, Li does not appear to explicitly disclose wherein the additional data comprise at least local surroundings data comprising information on stationary visual landmarks. 
Nevertheless, Klaus--who is in the same field of endeavor--discloses wherein the additional data comprise at least local surroundings data comprising information on stationary visual landmarks (see Klaus at least Description "determining localization using data from lanes and/or landmarks such as crash barriers, guide posts or traffic signs etc."). 
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Klaus's landmark localization system with those of Li's in order to form a better user experience (i.e., by providing actual visible landmarks to the user while guiding them).
Motivation for combining Li and Klaus comes not only from knowledge well known in the art but also from Li (see Li ¶28 & 49). 
Both Li and Klaus disclose claim 5: wherein a scope of the additional data in a data package depends on the type of the at least one detected datum.  
Both Li and Klaus disclose claim 11: A non-transitory computer-readable storage medium with instructions that, when executed by a computer, cause the computer to execute: detecting at least one datum; determining position data of the motor vehicle; determining additional data, which additional data comprise at least local surroundings data comprising information on stationary visual landmarks; generating a data package by linking the at least one datum, the position data, and the additional data; and transmitting the data package to a remote back-end server for positioning by the remote back-end server.  
Both Li and Klaus disclose claim 12: A device for use in a motor vehicle and for determining a location for a datum detected by a motor vehicle, comprising: a sensor system configured to provide at least one datum; an additional data determining unit, configured to determine position data and additional data, which additional data comprise local surroundings data, comprising information on stationary visual landmarks; a data processing unit, configured to generate a data package by linking the at least one detected datum, the position data, and the additional data; and a communication unit coupled with the data processing unit, configured for transmitting the data package to a remote back-end server for positioning by the remote back end server.  
Both Li and Klaus disclose claim 13: A back-end server for determining a location for a datum detected by a motor vehicle comprising: a receiving unit, configured to receive a data package from a motor vehicle; a data processing unit, configured to extract from the data package at least one datum, position data, and additional data, which additional data comprise at least local surroundings data, comprising information on visual landmarks; and a positioning unit, configured to evaluate the position data and the local surroundings data and to determine a location therefrom; wherein the back-end server is configured to store the at least one datum and the location.  
Both Li and Klaus disclose claim 14: wherein the additional data is selected from a time window into which the at least one datum falls; wherein a length of the time window depends on an event represented by the at least one datum.  
Both Li and Klaus disclose claim 16: wherein the sensor system comprises a camera.  
Both Li and Klaus disclose claim 17: wherein the sensor system comprises a camera.  
Both Li and Klaus disclose claim 18: wherein the stationary visual landmarks comprise one or more of the following elements: lane markings, lane boundaries, road markings, traffic signs, guideposts, guard rails, traffic lights and construction objects.  
Both Li and Klaus disclose claim 19: wherein the stationary visual landmarks comprise one or more of the following elements: lane markings, lane boundaries, road markings, traffic signs, guideposts, guard rails, traffic lights and construction objects.  
Both Li and Klaus disclose claim 20: wherein information on lane markings comprises one or more of the following elements: information on the distance from a lane marking, information on the existence of a lane marking, information on the color of a lane marking, information on the type of lane marking, information on the curvature of a lane marking, and information on a yaw angle of the motor vehicle.  
Both Li and Klaus disclose claim 21: wherein the positioning unit is configured to determine the location by comparing the detected local surroundings data with a digital map.  
Both Li and Klaus disclose claim 22: A motor vehicle, configured for determining a location for a datum detected by the motor vehicle, comprising: a sensor system configured to provide at least one datum; an additional data detector circuit, configured to determine position data and additional data, which additional data comprise local surroundings data, comprising information on stationary visual landmarks; a data processor, configured to generate a data package by linking the at least one detected datum, the position data, and the additional data; and a communication interface coupled with the data processor, configured for transmitting the data package to a remote back-end server for positioning by the remote back end server.
Both Li and Klaus disclose claim 24: A method for a back-end server for determining a location for a datum detected by a motor vehicle, comprising: receiving, by the remote back-end server, a data package from the motor vehicle; extracting, by the remote back-end server, from the data package the at least one datum, position data, and local surroundings data; evaluating the position data and the local surroundings data comprising information on visual landmarks to determine a location therefrom; and storing the at least one datum and the determined location. 
Both Li and Klaus disclose claim 25: wherein the at least one datum is detected using one or more of an ultrasound sensor, a rain sensor, a light sensor, and a temperature sensor.  
Both Li and Klaus disclose claim 26: wherein the local surroundings data comprising information on stationary visual landmarks are determined by evaluating images of a camera of the motor vehicle.  
Both Li and Klaus disclose claim 27: wherein multiple data packages are generated continuously, or a data package is generated in response to detecting the at least one datum.  
Both Li and Klaus disclose claim 28: wherein in case of a detected datum with a high localization requirement, a first amount of additional data is determined, and in the case of a detected datum with a low localization requirement, a second amount of additional data is determined, wherein the first amount of additional data is more than the second amount of additional data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663